DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 9/10/19 has been entered.  Claims 1-20 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 12/9/19 has been considered.
4.	The disclosure is objected to because of the following informalities:
In paragraphs [0060, 0081, 0085] reference is made to paragraphs “G”, “H” and “J” (respectively); however, the specification does not include such paragraph designations.  Appropriate correction is required.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, the claim is unclear whether the vehicle recited at line 4 is the same or different from the autonomous vehicle recited at line 1.

C.	As per claim 13, the claim is unclear whether the autonomous vehicle recited at line 3 is the same or different from the autonomous vehicle recited at line 1 and which autonomous vehicle is being referred to at line 5.  Also the claim is unclear whether the autonomous vehicle recited at line 6 is the same or in addition to either of the autonomous vehicles recited at line 1 or line 3.  This is further confusing as it applies to each of the dependent claims which refer back the “The autonomous vehicle”.
D.	 As per claim 16, the claim is confusing as recited at lines 6-7.
E.	All claims depending from a rejected claim are also rejected for the same reasons.
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer-readable recording medium” would necessarily include transitory signals.
The term "medium" is given its broadest reasonable interpretation and will cover an ineligible signal per se unless defined otherwise in the application.  In the instant case, the specification does not explicitly define the scope of the "medium" as excluding a signal (modulated carrier wave) and is therefore non-statutory.  In re Nuijten, 84 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.1	Claims 1-5, 12-15, 19 and 20, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 2018/0141752).
A.	As per claim 1, Nakanishi discloses a drive control method for an autonomous vehicle (Fig. 1) which checks module information of a loaded service module [0019- weight of the storage rack with items], checks the driving route [0022- at least checks the area ahead as the vehicle as it proceeds to a destination [0038]], and controls driving operation of the vehicle based on the driving route and module information [0019- speed adjusted based on weight; 0022- decelerates if obstacle or instability in the load is detected while travelling on route].

C.	As per claims 12, 19 and 20, as above whereby the functions may performed by control modules which would have necessarily been programmed to execute the functions noted above [0016, 0018- control unit].
D.	As per claim 13, Nakanishi discloses an autonomous vehicle (Fig. 1:2) having a loader (3) for holding a service module (Fig. 3) and driving unit and controller [0016] for controlling the driving of the vehicle [0017] whereby the driving unit is controlled based on a driving route of the vehicle and information of the service module (i.e., weight) [0019, 0002]; see also claim 1 above.
E.	As per claim 14, as noted above whereby communication units are provided on the storage rack and the autonomous vehicle to exchange information such as the weight of the storage rack [0030, 0033].
F.	As per claim 15, as noted above whereby a weight sensor may be mounted on the loader to determine the weight of the storage rack [0016].
8.2	Claims 1, 2 and 12, as best interpreted given the deficiencies noted above, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardee et al. (US 2019/0031186).
A.	As per claim 1, Hardee discloses a drive control method for an autonomous vehicle (Abs.) which checks module information of a loaded service 
B.	As per claim 2, as above whereby at least the type of cargo is taken into consideration [0026- sudden jerks are avoided for fragile cargo].
C.	As per claim 12, as above whereby the functions are embodied on a computer-readable medium (Fig. 6).
9.	Claims 6-11 and 16-18 are distinguishable over the prior art.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661